Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dalton Dion Hopkins appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2006) motion for sentence modification. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Hopkins, No. 3:01-cr-00002-FDW-2 (W.D.N.C. April 24, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.